Citation Nr: 9906340	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for a left foot 
injury, status post sesamoidectomy, currently evaluated at 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty service from October 1992 
to September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to an increased rating 
for a left foot disability.  Thereafter, the claims file was 
transferred to the jurisdiction of the Jackson, Mississippi 
RO.  The case was certified to the Board from that RO.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left foot disability is currently 
manifested by subjective complaints of pain, difficulty 
walking, and limitation of motion. 

3.  Current objective findings of the veteran's left foot 
disability include muscle weakness, pain on motion, 
limitations of motion, functional loss of the tendons, and an 
abnormal gait.  

4.  There is no objective clinical evidence that he would be 
equally well served by amputation of the foot below the knee 
with application of a suitable prosthetic device, it is not 
shown that there is foot drop, there is evidence that the 
appellant can ambulate on the foot, albeit with pain.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for a left foot injury, status post sesamoidectomy, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.63, 
4.71a, Diagnostic Codes (DCs) 5167, 5283, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's left foot disability under DC 
5284.  The Board will also consider DCs 5167 and 5283 for 
loss of the use of foot and malunion or nonunion of the 
tarsal or metatarsal bones.  A 10 percent rating under DC 
5283 or DC 5284, respectively, requires moderate malunion or 
nonunion of the tarsal or metatarsal bones or moderate 
residuals of foot injuries.  Moderately severe malunion or 
nonunion of the tarsal or metatarsal bones, or moderately 
severe residuals of foot injuries warrants a 20 percent 
evaluation.  A 30 percent evaluation is warranted under DC 
5283 or DC 5284 with severe malunion or nonunion of the 
tarsal or metatarsal bones, or severe residuals of foot 
injuries.  

The Board also notes that a 40 percent rating is for 
assignment where there is the loss of use of a foot.  
38 C.F.R. § 4.71a, DC 5167 (1998).  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee, with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Complete paralysis of the external 
popliteal nerve and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (1998).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In the most recent VA examination report, the veteran 
reported a history of having both sesamoids surgically 
removed from his left big toe because of supposed fractures.  
Apparently, after surgery, it was found that they were not 
fractured.  In 1995, he had a custom molded shoe with a 
rocker bottom made because of post-surgical pain.  He 
complained that he was unable to move the first joint of his 
left foot and remarked that he continued to have pain, 
despite steroid injections.  He indicated that he was only 
able to walk 100 feet but was employed full-time at Wal-Mart.  
He had to sit down a lot of relieve the pain in his foot.  

Physical examination revealed well healed scars on the medial 
aspect of the first metacarpophalangeal joint and no calluses 
were noted.  Vascular findings were normal.  There was 
weakness of the extensor digitorum longus, and extensor 
digitorum brevis of the first toe rated at 2/5, as compared 
to 5/5 on the right.  There was no atrophy or spasm noted.  
The big toe was in the rectus position.  There was pain 
approximately at the end of the range of motion of the first 
metacarpophalangeal joint at the left foot.  The veteran was 
able to passively dorsiflex to 15 degrees (with 20 degrees as 
anatomically normal) and had passive plantar flexion to 10 
degrees with pain (with 45 degrees as anatomically normal).  
There was also pain with palpation "sub one".  

The veteran's gait was abnormal and he did not go through the 
normal pronation, supinatory curve.  He walked on the lateral 
aspect of his left foot and did not propel off the foot.  He 
did not experience toe off during propulsion of the gait 
cycle.  With respect to the evaluation of the shoes, the left 
shoe had lateral heel wear of the left.  The right shoe 
showed lateral medially wear.  He also was noted to have a 
rigid clavus foot.  The clinical impressions included status 
post sesmoidectomies of the left first ray, weakness of the 
extensor halluces longus, extensor halluces brevis, and 
flexor digitorum longus at 2/5, unequal active range of 
motion, antalgic gait, and functional loss of the tendons to 
the first big toe which were required for normal gait.  

The examiner concluded that the antalgic gait was the result 
of the surgical removal of the sesamoids, which weakened the 
tendons.  The tendons were required to help propel the body 
forward over the foot.  Because of the weakness of the 
tendons, the veteran was unable to normally ambulate and had 
to ambulate in antalgic gait where he placed all of his 
weight on the lateral aspect of the left foot.  There are no 
outpatient treatment records associated with the claims file 
showing treatment for a left foot disability.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating to 30 percent, but no 
more, is in order.  Taken together, the limitation of motion 
of the foot, the impact on gait, the veteran's complaints of 
pain, and the functional loss of the tendons more nearly 
approximate a 30 percent rating under DC 5284.  Specifically, 
the veteran had limitation of passive plantar flexion to 10 
degrees (with 45 degrees as normal), pain on motion, weakness 
of the surrounding muscles, and functional loss of the 
tendons of the big toe.  As such, considering the provisions 
of 38 C.F.R. §§ 4.7, 4.40, and 4.59, the Board concludes that 
the overall pathology more nearly approximates a 30 percent 
rating under DC 5284 for severe residuals of foot injury.

The Board further finds, based on the evidence of record, 
that the objective findings of the veteran's left foot 
disability do not warrant more than a 30 percent evaluation 
under DCs 5167, 5283, or 5284.  Specifically, an evaluation 
higher than 30 percent is not available under either DC 5283 
or DC 5284, regardless of the severity of the foot 
disability.  Further, a 30 percent rating under DC 5283 
contemplates severe malunion or nonunion of the tarsal or 
metatarsal bones.  The Board has also considered DC 5167 but 
finds that loss of use of the foot, as defined, is not 
demonstrated.  It is not shown nor contended that the veteran 
would be equally well served by an amputation below the knee 
and application of a prosthesis.  He has some motion of the 
toes, is able to work, is not shown to have complete 
footdrop, and does not have muscular or trophic changes 
commensurate with paralysis of the peroneal nerve.  As such, 
loss of use of the foot is not demonstrated.  

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  These requirements 
for the consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his left 
foot disability warrants a 30 percent evaluation, but no 
more.


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
a left foot injury, status post sesamoidectomy, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

- 6 -


- 6 -


